Undercofler, Chief Justice.
The burden of proof in an extradition case is on the person resisting extradition once the State has made a prima facie case that the extradition is proper. Hutson v. Stoner, 244 Ga. 52 (257 SE2d 538) (1979). The evidence here supports the habeas court’s ruling that the extradition papers are in order and that the petitioner is the person named in the proceedings. The summary nature of extradition does not deny petitioner due process. McCullough v. Stynchcombe, 243 Ga. 24 (252 SE2d 453) (1979).

Judgment affirmed,


All the Justices concur.

Charles Crawford, District Attorney, for appellee.